CHRISTIAN, Judge.
The offense is robbery with firearms ; the punishment, confinement in the penitentiary for twenty-eight years.
The trial was had in Erath County on a change of venue from Hood County.
Frank Curl was president of the Continental State Bank of Tolar, Texas. The uncontroverted testimony on the part of the. State was as follows: During banking hours on the 16th of July, 1934, appellant and Hubert Hulen entered the bank and, exhibiting a sawed-off shotgun and a pistol, forced Mr. Curl to deliver to them approximately four thousand dollars in, money. After taking possession of the money the robbers, entered an automobile and drove away.
Appellant did not testify and introduced no witness.
No bills of exception to the admission or rejection of testimony are brought forward. Several exceptions were interposed to the charge of the court. An examination of the charge in the-light of the exceptions leads us to the conclusion that, in its entirety, it correctly defined the law and made proper application thereof to the facts in evidence.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals, and approved by the Court.